DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/27/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Erokhovets (US 11,031,785), in view of Khaitan et al. (US 2013/0035802).
Regarding claim 1, Erokhovets discloses a microgrid system with a power supply [Figs. 1, 2], comprising: a first node having AC power from a bus system applied thereto [Grid coupled to switch S2 at first node]; a first generator for applying DC power to a second node [solar system coupled to second node at DC bus via switch S5]; a first load connected to a third node and receiving the AC power therefrom [AC load coupled to AC bus at third node and receives power from wind generator/solar system via an inverter 108 or Grid/backup generator, see Figs. 3, 4, col. 4, line 25 to col. 7, line 58]; a second load connected to the second node and receiving DC power therefrom [see Figs. 1-2, dump load (107, 207) and DC loads coupled to DC second (the DC bus)]; a first converter [108] converting the DC power of the second node into AC power, and outputting the same [see Fig. 1, col. 4, lines 34-63; col. 6, lines 46 to 64]; and a switch unit adjusting a connection relationship between the first node, the third node, and the first converter, according to statuses of the first converter [col. 4, line 32 to col. 7, line 58, see Figs. 3-4].
Erokhovets fails to teach a third load connected to a fourth node and receiving AC power therefrom; a second converter converting the DC power of the second node into AC power, and outputting the same; and a switch unit adjusting a connection relationship between the first node, the third node, the fourth node, the first converter, 
	Khaitan teaches a microgrid system [Fig. 3] includes an AC grid power coupled to a switch [31] at a first node; a DC grid power coupled to DC/DC converter and a battery pack [7], which are coupled a DC bus at a second node, the DC bus coupled to DC bus via an inverter [36] for selling back power to the AC grid power [par 0066], the output of the inverter 36 coupled to the grid on third node, the DC Bus coupled to DC load via the switch 11 and the DC bus coupled to an inverter [16] for providing AC power to load, the AC bus coupled from the AC grid power to an output of the inverter [16] at fourth node [see Fig. 3, par 0058-0077, 0103].
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Khaitan into that of Erokhovets in order to provide power to critical load without power interruption.
Regarding claim 2, the combination including Khaitan further discloses wherein when AC power is applied to the first node from the bus system and the first converter is normal, the switch unit connects the first node to the fourth node, and connects the first node to the third node [par 0101, 0103].
Regarding claim 3, the combination including Erokhovets further discloses wherein the switch unit adjusts the connection relationship so that the AC power output from the first converter is applied to the third node [col. 4, lines 54-63].
Regarding claim 4, the combination including Khaitan further discloses wherein when AC power is not applied to the first node from the bus system and the first converter and the second converter are normal, the switch unit adjusts the connection 
Regarding claim 5, the combination including Khaitan further discloses wherein when AC power is not applied to the first node from the bus system, the first converter does not operate, and the second converter is normal, the switch unit adjusts the connection relationship so that the AC power output from the second converter is applied to the fourth node, and the fourth node and the third node are connected [par 0089-0100].
Regarding claim 6, the combination including Erokhovets further discloses wherein the power supply microgrid system further comprises a second generator for applying AC power to a fifth node [backup generator coupled to the switch S3 at fifth node see Figs. 1, 2].
Regarding claim 7, the combination including Erokhovets further discloses wherein when AC power is not applied to the first node from the bus system, the switch unit connects the fifth node to the third node [step 316 (Grid on priority 2 is present ?)[Wingdings font/0xE0] No [Wingdings font/0xE0] Step 327 (battery is not sufficient or not available) [Wingdings font/0xE0] Step 331 (start backup generator [Wingdings font/0xE0]step 332 [Wingdings font/0xE0] step 334 (connect backup generator and relay S3), col. 5, lines 47-50, col. 6, line 40 to col. 7, line 34].
Allowable Subject Matter
Claims 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 9 is allowed because the prior art of record taken alone or in combination fails to teach or 
Claims 10-18 depend from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836